UNITED STATES DISTRICT COURT
                                                                    USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                       DOCUMENT
                                                                    ELECTRONICALLY FILED
 LAHSEN ABOUL,                                                      DOC#:
                                                                    DATE FILED: 11 / t-,I    /I~
                                   Plaintiff,

                         -v-
                                                                   19-CV-9987 (RA)
 AMSTERDAM HOSPITALITY,
                                                                ORDER OF SERVICE
                                   Defendant.




RONNIE ABRAMS, United States District Judge:

        To allow Plaintiff, who is proceeding informa pauperis, to effect service on Defendant

through the U.S. Marshals Service, the Clerk of Court is instructed to send Plaintiff one U.S.

Marshals Service Process Receipt and Return form ("USM-285 form"). Within thirty days of the

date of this order, Plaintiff must complete a USM-285 form for the Defendant and return that

form to the Court.

        If Plaintiff does not wish to use the Marshals Service to effect service, he must notify the

Court in writing within thirty days of the date of this order and request that a summons be issued

directly to him. If within thirty days, Plaintiff has not returned the USM-285 form or requested a

summons, under Rule 41(b) of the Federal Rules of Civil Procedure, the Court may dismiss this

action for failure to prosecute.

        Upon receipt of the completed USM-285 form, the Clerk of Court shall issue a summons

and deliver to the Marshals Service all of the paperwork necessary for the Marshals Service to

effect service upon Defendant.

       No matter what method of service Plaintiff chooses, he must effect service within 120

days of the date the summons is issued. It is Plaintiff's responsibility to inquire of the
Marshals Service as to whether service has been made and if necessary, to request an extension

of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012). If within 120 days of

issuance of the summons, Plaintiff has not made service or requested an extension of time in

which to do so, under Rules 4(m) and 41(b) of the Federal Rules of Civil Procedure, the Court

may dismiss this action for failure to prosecute. Finally, it is Plaintiff's obligation to promptly

submit a written notification to the Court if Plaintiff's address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

SO ORDERED.

 Dated:    November 21, 2019
           New York, New York
